Title: To Thomas Jefferson from Samuel Bishop, 27 March 1802
From: Bishop, Samuel
To: Jefferson, Thomas


            Sir
              Collectors Office New Haven DistrictMarch 27 1802
            Having received a Commission as Collector of this district during the pleasure of the President, I possess my faculties sufficiently to feel grateful for the confidence reposed and for the conclusive manner in which my appointment was vindicated:—& I retain my hand writing sufficiently to express this gratitude.
            Being recovered from a long season of sickniss I shall endeavour to perform personally some official acts and to cause the rest to be done to acceptance—
            At my advanced age it is a source of great satisfaction that I have lived to see our National government administered by men who respect the principles of our revolution and who will apply them faithfully to the condition of our country
            I have the Honor to subscribe my self with perfect respect your Humble servant—
            Saml. Bishop
          